This action was brought by the appellee to foreclose an alleged sewer assessment lien upon certain real estate owned by the appellant in the City of Jeffersonville, Indiana.
The pleadings, findings of fact, conclusions of law, and assignments of error on appeal are, in general, identical with those which appear in the case of William Marshall Varble and Rose F. Varble, his wife, v. Thomas F. O'Neil, Cause No. 16673, this day decided by this court.
The only difference in the two causes of action lies in the fact that the appellant in this action is the sole owner of the real estate, against which the lien is sought to be enforced.
On the authority, and for the reasons stated in the cause of William Marshall Varble and Rose F. Varble, his wife, v. Thomas F. O'Neil, No. 16673, ante p. 164, the judgment of the court in this cause of action is affirmed.
Judgment affirmed.
NOTE. — Reported in 37 N.E.2d 280.
 *Page 1